                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


IN THE MATTER OF THE EXTRADITION
OF ALEKSANDR ROTKO                                     Case No. 3:19-mc-27-J-39JRK

_________________________________________/

     ALEKSANDR ROTKO’S NOTICE OF FILING REGARDING SUBSEQUENT
     DEVELOPMENTS IN THE ESTONIAN CRIMINAL MATTER UNDERLYING
                      THIS EXTRADITION CASE

       Aleksandr Rotko submits this notice regarding recent developments in the former criminal

matter pending in Estonia against him. In support of this notice, Mr. Rotko states as follows:

       1.      In mid-June 2020, Mr. Rotko’s counsel received an unsolicited email from Mr.

Marek Soomaa, the District Prosecutor of the Northern District Prosecutor’s Office who is

handling the Estonian criminal matter against Mr. Rotko that is the subject of this extradition case.1

       2.      Mr. Soomaa offered to terminate the Estonian criminal matter against Mr. Rotko

upon payment of an agreed sum to the Republic of Estonia. Mr. Soomaa represented that by

entering into an agreement to terminate the Estonian criminal matter, Mr. Rotko would not admit

any guilt and the settlement would not be a determination of his guilt. Mr. Soomaa also confirmed

that the settlement would not result in a criminal conviction or record, and that this extradition case

against Mr. Rotko would be dismissed.

       3.      After some negotiation, Mr. Rotko paid an agreed amount to the Estonian Ministry

of Finance, without admitting any guilt and while fully maintaining his innocence. Subsequently,

Mr. Soomaa forwarded to counsel for Mr. Rotko the attached order terminating the Estonian




       1
         The Court may recall that Mr. Soomaa previously submitted declarations in support of
the extradition complaint in this case.

                                                      1
criminal proceedings against Mr. Rotko (“Termination Order”) (attached as Exhibit “A”), as well

as the attached “Order on the release of the person held in custody” (“Release Order”) (attached

as Exhibit “B”). The Release Order provides that the grounds for taking Mr. Rotko into “preventive

custody have ceased to exist” and that the Estonian preventive measure of taking Mr. Rotko into

custody shall be annulled. Furthermore, the Release Order provides that the request to extradite

Mr. Rotko shall be waived.

       4.      On July 13, 2020, Mr. Rotko’s counsel forwarded the Termination Order and the

Release Order to AUSA Corsmeier. Mr. Rotko’s counsel also requested that the government

dismiss this extradition case and agree to the termination of Mr. Rotko’s bond.

       5.      On August 11, 2020, Mr. Soomaa confirmed in writing that (i) the “criminal

proceedings against A. Rotko have been terminated,” (ii) he has “issued a request to end the search

for A. Rotko in the context [sic] the criminal proceedings,” and (iii) the Estonian “case has been

closed.” See email from Mr. Soomaa attached as Exhibit C.

       6.      Although the United States has agreed to the termination of Mr. Rotko’s bond

conditions, it has not yet dismissed the extradition complaint. AUSA Corsmeier has advised

counsel for Mr. Rotko that the government is waiting to receive a formal diplomatic note from the

Republic of Estonia withdrawing the extradition request and that he will dismiss the complaint as

soon as he gets approval from DOJ’s Office of International Affairs (“OIA”) to that effect.

       7.      For his part, Mr. Soomaa has confirmed that he has provided to the Estonian

Ministry of Justice the necessary documents to end the extradition case but has no information as

to whether the Estonian Ministry of Justice has communicated with the U.S. Department of Justice.

See Exhibit “C.”




                                                    2
       8.     Most recently, on August 24, 2020, AUSA Corsmeier advised counsel for Mr.

Rotko that OIA has learned that Estonia’s Ministry of Justice submitted the request to withdraw

the extradition to Estonia’s Ministry of Foreign Affairs on August 14, 2020. AUSA Corsmeier

further advised that he would be able to file the motion to dismiss the complaint as soon as the

Estonian Ministry of Foreign Affairs sends the withdrawal request to the State Department.

       9.     In the international arbitration matter commenced against the Republic of Estonia

by Mr. Rotko’s company, counsel for Estonia submitted the following report to the arbitration

panel on August 21, 2020, maintaining that diplomatic notification has already occurred:

       The Respondent, specifically the department of international judicial cooperation
       at the Ministry of Justice, notified its U.S. colleagues already on 13 July 2020 of
       the withdrawal of the extradition request in view of the termination order of the
       criminal proceedings against A. Rotko. The communication was followed by a
       notification via diplomatic channels. The Respondent cannot thus explain why the
       U.S. prosecutors have informed A. Rotko’s counsel that the extradition request
       remains active, nor can the Respondent be held responsible for the general delays
       of the Claimant’s home jurisdiction in conducting these extradition proceedings
       that Estonia initiated in 2012.

       10.    Mr. Rotko believes there is no further reason to continue this extradition case.

       Respectfully submitted, August 25, 2020.

                                     BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
                                          Professional Association

                                     By: /s/ Oliver David Barksdale
                                            Oliver David Barksdale
                                            Florida Bar No. 0957331
                                            E-Mail: odb@bedellfirm.com
                                            Allan F. Brooke, II
                                            Florida Bar No. 0994413
                                            afb@bedellfirm.com
                                            101 East Adams Street
                                            Jacksonville, FL 32202
                                            Telephone: (904) 353-0211
                                            Facsimile: (904) 353-9307




                                                   3
                                              Marcos Daniel Jiménez
                                              Florida Bar No. 441503
                                              mdj@mdjlegal.com
                                              MARCOS D. JIMÉNEZ, P.A.
                                              255 Alhambra Circle, Suite 800
                                              Coral Gables, Florida 33134
                                              305 772-6062 T

                                              Counsel for Aleksandr Rotko


                                CERTIFICATE OF SERVICE

       I hereby certify that on Tuesday, August 25, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to:

       Arnold B. Corsmeier
       Assistant United States Attorney
       Office of the United States Attorney
       300 North Hogan Street, Suite 700
       Jacksonville, FL 32202
       chip.corsmeier@usdoj.gov


                                               /s/ Oliver David Barksdale
                                              Attorney




                                                    4
